DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subcombination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.  Therefore, the restriction is made final herein.

Claim Objections
Claim 25 is objected to because of the following informalities:  The examiner believes claim 25 contains a clerical error.  IN line 4, the applicant claims “a second third of bits”.  The examiner believes the applicant intends to claim “a third number of bits” as consistent with claims 11 and 4, and as consistent with the specification.  If the applicant intends to claim “a second third” of bits, there would be 112 issues as the examiner cannot find where the applicant discloses such a limitation in the specification.    Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8 and 22 recites an abstract idea of matching pixels between two images.  This judicial exception is not integrated into a practical application because the claims provide steps that are an idea “of itself” such as organizing information through mathematical correlations.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no application of the matching of pixels, i.e. to create a stereo image, and simply reciting generic computer elements does not amount to significantly more.  Dependent claims 2-7, 9-14 and 23-28 all contain steps to aid in the calculations and correlations of claims 1, 8 and 22, and therefore do not add significantly more.  Adding a practical application to the claims, i.e. creating a stereo image from the corresponding pixels, would render the claims eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5, 12 and 26 describe calculating a Hamming distance between the first bit descriptor of the first pixel and a second bit descriptor of the second pixel, where the first bit descriptor is the bit descriptor of claim 2 which maps intensity values of a set of pixels that includes the second pixel.  Therefore, the first bit descriptor is of the first pixel and also includes mapping of intensity value the second pixel.  The examiner cannot find such a description in the specification, and where such a bit descriptor is compared to a second bit descriptor to calculate a hamming distance.  If the applicant can show where in the specification such a limitation is disclosed, this rejection will be withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 3, 10 and 24 recite the limitation “the intensity values” in lines 4, 5 and 4, respectively.  IT is unclear as to which intensity values the applicant is referring to, since many are claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 20160048970 (Loghman et al).
Regarding claim 1, Loghman et al discloses a hardware pipeline (page 2, paragraph 15) to perform stereo matching, the hardware pipeline comprising: a first logic circuit to determine disparity values associated with differences in locations of pixels included in different images, the logic circuit that determines the cost at each pixel which is associated with differences in locations of pixels (page 3, paragraphs 32-35), since cost is used to find the difference in locations in the left and right reference images (page 3, paragraph 39),  the disparity values including a first disparity value associated with a first difference of (A) a first location of a first pixel of a first image and (B) a second location of a second pixel of a second image, i.e. one of the disparity 
Regarding claim 2, Loghman et al discloses further including a third logic circuit in circuit with the first logic circuit and the second logic circuit, the third logic circuit to generate a bit descriptor that -3-Preliminary AmendmentAttorney Docket No. MOV2US01 maps intensity values of a set of pixels of a pixel kernel to a bit string, the set of the pixels including the second pixel, that which finds maps a local neighborhood surrounding each of the plurality of pixels to a bit stream (page 3, paragraph 33) which is in circuit with step of finding the cost function since the bit descriptor is passed to the next steps of paragraphs 33-35.
Claims 8 and 9 are rejected for the same reasons as claims 1 and 2, respectively.  Thus, the arguments analogous to that presented above for claims 1 and 2 are equally applicable to claims 8 and 9.  Claims 8 and 9 distinguish from claims 1 and 2 only in that claims 8 and 9 claim a non-transitory CRM with instructions which cause the claimed pipeline of claim 1 to carry out its method  Loghman et al teaches 
Claims 22 and 23 are rejected for the same reasons as claims 1 and 2, respectively.  Thus, the arguments analogous to that presented above for claims 1 and 2 are equally applicable to claims 22 and 23.  Claims 22 and 23 distinguish from claims 1 and 2 only in that claims 22 and 23 claim means for carrying out the steps of the logic circuits.  Since claims 1 and 2 disclose the logic circuits, which are means, prior art applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loghman et al in view of U.S. Patent Application Publication No. 20170272723 (Ren et al).
Regarding claim 7, Loghman et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Loghman does not disclose expressly the second logic circuit is to: calculate a first aggregated cost associated with a first propagation path corresponding to a left-to-right input path from the second pixel to the first pixel; calculate a second aggregated 
Ren et al discloses the second logic circuit is to: calculate a first aggregated cost associated with a first propagation path corresponding to a left-to-right input path from the second pixel to the first pixel; calculate a second aggregated cost associated with a second propagation path corresponding to a right-to-left input path from the second pixel to the first pixel; calculate a third aggregated cost associated with a third propagation path corresponding to a top-to-bottom input path from the second pixel to the first pixel (page 4, paragraph 32); and determine the disparity map based on calculating a sum of the first aggregated cost, the second aggregated cost, and the third aggregated cost (page 2, equation 2).  
Loghman et al & Ren et al are combinable because they are from the same field of endeavor, i.e. calculating costs for disparity estimation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to aggregate the three directions.
The suggestion/motivation for doing so would have been to provide a more robust system by considering all directions.
Therefore, it would have been obvious to combine Loghman et al with Ren et al to obtain the invention as specified in claim 7.
Claims 14 and 28 are rejected for the same reasons as claim 7.  Thus, the arguments analogous to that presented above for claim 7 are equally applicable to claim 14 and 28.  Claims 14 and 28 distinguish from claim 7 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 3-6 10-13, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 10 and 24 contain allowable subject matter regarding the claimed bit string is generated by comparing intensity values of the set of the pixels of the pixel kernel to at least one of an intensity value of a central pixel of the pixel kernel, an average value of the intensity values of the pixel kernel, or a threshold value.
Claims 4, 11 and 25 contain allowable subject matter regarding the claimed bit descriptor is a post-mask bit descriptor having a first number of bits, the third logic circuit/ generating means to generate the bit string by applying a concatenation mask having a second number of bits AND by applying one or more sorting trees to a pre-mask bit descriptor having a third number of bits to generate the post-mask bit descriptor, wherein the first number, the second number, and the third number of bits are different from each other.  
Claims 5, 12 and 26 contain allowable subject matter regarding the bit descriptor is a first bit descriptor, the first logic circuit/ determining means to determine the first disparity value by: calculating an absolute difference between the first intensity and the 
Claims 6, 13 and 27 contain allowable subject matter regarding the first logic circuit/ determining means is to rearrange the disparity values using barrel shifters.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/8/2021